Case 2:18-cv-01830-MWF-JPR Document 108 Filed 04/22/19 Page 1 of 11 Page ID #:3750




       NANCY SCHROEDER (SBN 280207)
 1     (nancy.schroeder@wilmerhale.com)
 2     WILMER CUTLER PICKERING
          HALE AND DORR LLP
 3     350 S. Grand Ave., Suite 2100
 4     Los Angeles, CA 90071
       Telephone: +213 443 5300
 5     Facsimile: +213 443 5400
 6
       LOUIS W. TOMPROS (pro hac vice)          WILLIAM C. KINDER (pro hac vice)
 7     (louis.tompros@wilmerhale.com)           (will.kinder@wilmerhale.com)
 8     STEPHANIE LIN (pro hac vice)             WILMER CUTLER PICKERING
       (stephanie.lin@wilmerhale.com)              HALE AND DORR LLP
 9     WILMER CUTLER PICKERING                  7 World Trade Center
10         HALE AND DORR LLP                    New York, NY 10007
       60 State Street                          Telephone: +1 212 230 8800
11     Boston, MA 02109                         Facsimile: +1 212 230 8888
12     Telephone: +1 617 526 6000
       Facsimile: +1 617 526 5000
13
      Attorneys for Plaintiff Matt Furie
14
15                    IN THE UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
16
17     MATT FURIE,                             2:18-cv-01830-MWF-JPR

18                  Plaintiff,                 PLAINTIFF MATT FURIE’S
19                                             RESPONSE TO DEFENDANTS’
             vs.                               STATEMENT OF ADDITIONAL
20                                             UNDISPUTED FACTS
21     INFOWARS, LLC; FREE SPEECH
       SYSTEMS, LLC,                           Date: May 6, 2019
22                                             Time: 10:00 a.m.
23                  Defendants.                Hon. Michael W. Fitzgerald
                                               Case Filed: March 5, 2018
24                                             Trial Date: July 16, 2019
25
26
27
28                                         1
                                                      PLAINTIFF’S RESPONSE TO
                       DEFENDANTS’ STATEMENT OF ADDITIONAL UNDISPUTED FACTS
                                                  Case No. 2:18-cv-01830-MWF-JPR
Case 2:18-cv-01830-MWF-JPR Document 108 Filed 04/22/19 Page 2 of 11 Page ID #:3751




 1          Pursuant to Federal Rule of Civil Procedure 56 and Local Rule 56-2, Plaintiff

 2    Matt Furie submits the following Statement of Genuine Disputes of Material Fact in

 3    support of its opposition to Defendants’ Motion for Summary Judgment.

 4
                        PLAINTIFF MATT FURIE’S
 5              STATEMENT OF ADDITIONAL GENUINE DISPUTES
 6                         OF MATERIAL FACT
 7
              DEFENDANTS’ PURPORTED                             PLAINTIFF’S
 8
              UNCONTROVERTED FACT                                RESPONSE
 9     1.     Mr. Furie stated in an interview with ION   Disputed. Mr. Furie is
10     Magazine published in January 2011 that the        quoted in Alysa Lechner’s
       characters he draws in his art are influenced      articled titled “SUPER
11     either consciously or subconsciously by film and   FURIE ANIMALS” as
12     television characters he had seen previously.      responding to the question
                                                          “Is your relationship with
13                                                        monsters any different now
14                                                        than it was when you were
                                                          younger?” by saying “It
15                                                        actually hasn’t really
16                                                        changed that much between
                                                          then and now. In fact,
17                                                        last night I was watching a
18                                                        DVD of an old cartoon I
                                                          used to watch called
19
                                                          The Flight of Dragons—it’s
20                                                        like a made-for-TV movie
                                                          and John Ritter was
21
                                                          one of the voices—and I
22                                                        realized that a lot of the
                                                          dragons’ faces and their
23
                                                          characters as well as a wolf
24                                                        character and other different
                                                          characters kind of
25
                                                          influenced me, I guess. [Q.]
26                                                        Subconsciously? [A.]
                                                          Yeah, I guess
27
28                                            2
                                                     PLAINTIFF’S RESPONSE TO
                      DEFENDANTS’ STATEMENT OF ADDITIONAL UNDISPUTED FACTS
                                                 Case No. 2:18-cv-01830-MWF-JPR
Case 2:18-cv-01830-MWF-JPR Document 108 Filed 04/22/19 Page 3 of 11 Page ID #:3752




                                                                subconsciously, because a
 1                                                              lot of those characters ended
 2                                                              up looking like the ones that
                                                                I draw now.”
 3
 4                                                              Evidence:
                                                                Furie Ex. 97 at FSS000153.
 5     2.        During his interview with ION Magazine,        Disputed. Mr. Furie’s quote
 6     Mr. Furie was asked “There’s a ton of familiar           in the cited article does not
       characters seen in your drawings. For example,           contain the emphasis added
 7     Freddie Krueger, Alf, Big Bird, etc . . . That           by Defendants. The
 8     being said, how does television culture influence        substance of the quote is,
       your work?” He responded “When I was a kid I             however, reproduced
 9
       used to watch a shitload of television all the time      accurately.
10     . . . It’s just something that’s cultural. There are a
       lot of cultural signifiers, like everybody knows
11
       Freddie and Big Bird and they’re also things that        Evidence:
12     I was into as a kid. I tend to go back to things that    Furie Ex. 97 at FSS000153.
       I was into as a kid when I draw because I just
13
       kind of enter that mind-frame when I sit down to
14     draw. I don’t know whether it’s consciously or
       subconsciously but I just try to tap into that kid
15
       part of my brain.”
16
17
18     3.    On August 17, 2009, an anonymous user              Disputed. This statement is
       on the online forum <bodybuilding.com> using             hearsay only supported by
19     the name “Testament125” posted an image of               documents not produced
20     Pepe the Frog with the text “not good man.”              during fact discovery and
                                                                should not be considered on
21                                                              that basis.
22
                                                                Evidence:
23                                                              Fed. R. Civ. P. 37(c); Fed.
24                                                              R. Evid. 801, 802.
       4.    Following this initial publication, the “not       Disputed. This statement is
25
       good man” image became a popular internet                hearsay only supported by
26     meme known as the “Feels Bad Man,” “Sad                  documents not produced
       Frog,” “You Will Never” meme, expressing                 during fact discovery and
27
28                                                 3
                                                       PLAINTIFF’S RESPONSE TO
                        DEFENDANTS’ STATEMENT OF ADDITIONAL UNDISPUTED FACTS
                                                   Case No. 2:18-cv-01830-MWF-JPR
Case 2:18-cv-01830-MWF-JPR Document 108 Filed 04/22/19 Page 4 of 11 Page ID #:3753




       feelings of disappointment and regret. In other     should not be considered on
 1     words, this meme is the opposite of Pepe the        that basis. Further, the
 2     Frog’s catchphrase “feels good, man.”               image that became popular
                                                           as the “Feels Bad Man,”
 3                                                         “Sad Frog,” or “You Will
 4                                                         Never” meme was created
                                                           by Mr. Furie and published
 5                                                         in Boy’s Club #1.
 6
 7                                                         Evidence:
                                                           Fed. R. Civ. P. 37(c); Fed. R.
 8                                                         Evid. 801, 802; Infowars Ex.
 9                                                         2 (Dkt. 88-6) at
                                                           FURIE_INFO_00000131.
10     5.     In December 2010, the web site               Disputed. This statement is
11     <feelsbadman.com> was created, and at least as      hearsay only supported by
       early as January 2011 it displayed an essentially   documents not produced
12     identical copy of the “not good man” image,         during fact discovery and
13     though it was flipped and placed over a filter to   should not be considered on
       appear as though the viewer is looking at a         that basis. The images of
14     reflection of Pepe the Frog.                        Pepe the Frog displayed on
15                                                         the website
                                                           feelsbadman.com are copies
16                                                         and derivatives of an image
17                                                         created by Mr. Furie and
                                                           published in Boy’s Club #1.
18
19                                                         Evidence:
20                                                         Fed. R. Civ. P. 37(c); Fed. R.
                                                           Evid. 801, 802; Infowars Ex.
21                                                         2 (Dkt. 88-6) at
22                                                         FURIE_INFO_00000131.
       6.    On November 8, 2014, celebrity Katy           Undisputed. However, the
23     Perry posted a meme featuring Pepe the Frog on      exhibit that Infowars cites
24     her Twitter account.                                and attaches in support of
                                                           this statement is hearsay
25
                                                           only supported by
26                                                         documents not produced
                                                           during fact discovery and
27
28                                             4
                                                      PLAINTIFF’S RESPONSE TO
                       DEFENDANTS’ STATEMENT OF ADDITIONAL UNDISPUTED FACTS
                                                  Case No. 2:18-cv-01830-MWF-JPR
Case 2:18-cv-01830-MWF-JPR Document 108 Filed 04/22/19 Page 5 of 11 Page ID #:3754




                                                          should not be considered on
 1                                                        that basis.
 2
                                                          Evidence:
 3                                                        Fed. R. Civ. P. 37(c); Fed. R.
 4                                                        Evid. 801, 802.
       7.     On December 18, 2014, celebrity Nicki       The first sentence is
 5     Minaj posted on her Instagram account a meme       undisputed. However, the
 6     featuring Pepe the Frog bending over, displaying   exhibit that Infowars cites
       a voluptuous frog posterior. This image used a     and attaches is hearsay only
 7     flipped version of the “not good man” image for    supported by documents not
 8     Pepe the Frog’s head.                              produced during fact
                                                          discovery and should not be
 9
                                                          considered on that basis.
10                                                        Disputed as to the second
                                                          sentence. The image used
11
                                                          was not the “not good man”
12                                                        image but was an image of
                                                          Pepe the Frog created by
13
                                                          Mr. Furie and published in
14                                                        Boy’s Club #1.
15
                                                          Evidence:
16                                                        Fed. R. Civ. P. 37(c); Fed.
                                                          R. Evid. 801, 802; Infowars
17
                                                          Ex. 2 (Dkt. 88-6) at
18                                                        FURIE_INFO_00000131.
19     8.    In an April 9, 2015 article on the use of    Disputed. This statement is
       Pepe the Frog by celebrities in memes,             hearsay only supported by
20     Vice.com’s       publication       Motherboard     documents not produced
21     prominently displayed the “not good man”           during fact discovery and
       image.                                             should not be considered on
22                                                        that basis. Further, the
23                                                        image used was not the “not
                                                          good man” image but was
24                                                        an image of Pepe the Frog
25                                                        created by Mr. Furie and in
                                                          Boy’s Club #1.
26
27                                                        Evidence:

28                                            5
                                                     PLAINTIFF’S RESPONSE TO
                      DEFENDANTS’ STATEMENT OF ADDITIONAL UNDISPUTED FACTS
                                                 Case No. 2:18-cv-01830-MWF-JPR
Case 2:18-cv-01830-MWF-JPR Document 108 Filed 04/22/19 Page 6 of 11 Page ID #:3755




                                                           Fed. R. Civ. P. 37(c); Fed.
 1                                                         R. Evid. 801, 802; Infowars
 2                                                         Ex. 2 (Dkt. 88-6) at
                                                           FURIE_INFO_00000131.
 3     9.     On June 8, 2015, Youtube user Logan Hub      Disputed. This statement is
 4     published a video on <youtube.com> explaining       hearsay only supported by
       the origins of Pepe the Frog. This video features   documents not produced
 5     an image of the “Sad Frog” meme which is an         during fact discovery and
 6     exact copy of “Pepe in Blue Shirt,” predating the   should not be considered on
       latter’s alleged creation by close to a year.       that basis. Further, the
 7                                                         image used was not the
 8                                                         “Sad Frog” meme image but
                                                           was an image of Pepe the
 9
                                                           Frog created by Mr. Furie
10                                                         and published in Boy’s Club
                                                           #1. Even the caption of the
11
                                                           Youtube video includes a
12                                                         reference to Boy’s Club as
                                                           the usage and origins of the
13
                                                           internet meme “Pepe the
14                                                         Frog.”
15
                                                           Evidence:
16                                                         Fed. R. Civ. P. 37(c); Fed.
                                                           R. Evid. 801, 802; Infowars
17
                                                           Ex. 2 (Dkt. 88-6) at
18                                                         FURIE_INFO_00000131;
                                                           Infowars Opp. Ex. 9 (Dkt.
19
                                                           95-11).
20     10. Google image searches for the terms “sad        Disputed. This statement is
21     frog meme” and “feels bad man” restricted to the    hearsay only supported by
       date range August 17, 2009 to April 11, 2016        documents not produced
22     display hundreds of images, the vast majority of    during fact discovery and
23     which are images of the “not good man” image        should not be considered on
       and memes based on this image.                      that basis. Further, the
24                                                         images referenced are not of
25                                                         the “not good man” image
                                                           but are based on an image
26                                                         of Pepe the Frog created by
27
28                                             6
                                                      PLAINTIFF’S RESPONSE TO
                       DEFENDANTS’ STATEMENT OF ADDITIONAL UNDISPUTED FACTS
                                                  Case No. 2:18-cv-01830-MWF-JPR
Case 2:18-cv-01830-MWF-JPR Document 108 Filed 04/22/19 Page 7 of 11 Page ID #:3756




                                                              Mr. Furie and published in
 1                                                            Boy’s Club #1.
 2
                                                              Evidence:
 3                                                            Fed. R. Civ. P. 37(c); Fed.
 4                                                            R. Evid. 801, 802; Infowars
                                                              Ex. 2 (Dkt. 88-6) at
 5                                                            FURIE_INFO_00000131.
 6     11. On April 21, 2015, Youtube user                    Disputed. This statement is
       “Bettergamer404” posted a video on                     hearsay only supported by
 7     <youtube.com> featuring a compilation of “Sad          documents not produced
 8     Frog” memes showing reproductions and                  during fact discovery and
       alterations of the “not good man” image.               should not be considered on
 9
                                                              that basis. Further, the
10                                                            images shown are not
                                                              alterations of the “not good
11
                                                              man” image but are based
12                                                            on the image of Pepe the
                                                              Frog created by Mr. Furie
13
                                                              and published in Boy’s Club
14                                                            #1.
15
                                                              Evidence:
16                                                            Fed. R. Civ. P. 37(c); Fed.
                                                              R. Evid. 801, 802; Infowars
17
                                                              Ex. 2 (Dkt. 88-6) at
18                                                            FURIE_INFO_00000131.
19     12. At 14 seconds, the “Bettergamer404”                Disputed. This statement is
       video shows one of the images Mr. Furie was            hearsay only supported by
20     commissioned to copy in his April 2016 and             documents not produced
21     February 2018 licensing agreements with Fjerry         during fact discovery and
       LLC and What Do You Meme, LLC. This image              should not be considered on
22     is a version of the “not good man” image with          that basis. Fjerry LLC and
23     slight alterations to the character’s eyes and lips.   What Do You Meme, LLC
                                                              commissioned Mr. Furie to
24                                                            draw images of Pepe the
25                                                            Frog that resembled those
                                                              included in the licensing
26                                                            agreement, which were
27                                                            themselves copies or

28                                               7
                                                       PLAINTIFF’S RESPONSE TO
                        DEFENDANTS’ STATEMENT OF ADDITIONAL UNDISPUTED FACTS
                                                   Case No. 2:18-cv-01830-MWF-JPR
Case 2:18-cv-01830-MWF-JPR Document 108 Filed 04/22/19 Page 8 of 11 Page ID #:3757




                                                               derivations of Mr. Furie’s
 1                                                             own images and character
 2                                                             Pepe the Frog. Lastly, the
                                                               images shown are not of the
 3                                                             “not good man” image but
 4                                                             are based on an image of
                                                               Pepe the Frog created by
 5                                                             Mr. Furie and published in
 6                                                             Boy’s Club #1.
 7                                                             Evidence:
 8                                                             Fed. R. Civ. P. 37(c); Fed.
                                                               R. Evid. 801, 802; Infowars
 9                                                             Ex. 9 (Dkt. 88-13) at 40:21-
10                                                             24; 41:9-11; 147:19-24;
                                                               Infowars Ex. 2 (Dkt. 88-6)
11                                                             at FURIE_INFO_00000131.
12     13. Another      image     Mr.     Furie   was          Disputed. This statement is
       commissioned to copy in the Fjerry and What Do          hearsay only supported by
13
       You Meme licensing agreements is a meme                 documents not produced
14     showing the “not good man” image atop a green           during fact discovery and
       body holding a book with the title “Reasons to          should not be considered on
15
       Live.”                                                  that basis. Further, the
16                                                             images in the licensing
                                                               agreements are not
17
                                                               alterations of the “not good
18                                                             man” image but are based
                                                               on an image of Pepe the
19
                                                               Frog created by Mr. Furie
20                                                             and published in Boy’s Club
                                                               #1.
21
22                                                             Evidence:
23                                                             Fed. R. Civ. P. 37(c); Fed.
                                                               R. Evid. 801, 802; Infowars
24                                                             Ex. 2 (Dkt. 88-6) at
25                                                             FURIE_INFO_00000131.
       14. “Pepe in Blue Shirt” is not Mr. Furie’s             Disputed. This statement is
26     original artwork. Rather, the face of Pepe the          hearsay supported by
27     Frog in this work, as well as the color of the shirt,   documents not produced

28                                                8
                                                       PLAINTIFF’S RESPONSE TO
                        DEFENDANTS’ STATEMENT OF ADDITIONAL UNDISPUTED FACTS
                                                   Case No. 2:18-cv-01830-MWF-JPR
Case 2:18-cv-01830-MWF-JPR Document 108 Filed 04/22/19 Page 9 of 11 Page ID #:3758




       are nearly identical to the “not good man” image.   during fact discovery and
 1     The only difference is that “Pepe in Blue Shirt”    should not be considered on
 2     has a slightly higher level of color and adds a     that basis. In addition, Mr.
       largely featureless torso.                          Furie drew “Pepe in Blue
 3                                                         Shirt.”
 4
                                                           Evidence:
 5                                                         Fed. R. Civ. P. 37(c); Fed.
 6                                                         R. Evid. 801, 802; Infowars
                                                           Ex. 2 (Dkt. 88-6) at
 7                                                         FURIE_INFO_00000131;
 8                                                         Furie Ex. 1 (Dkt. 85-1);
                                                           Furie Ex. 48 (Dkt. 85-48)
 9                                                         [Pl.’s Jan. 14, 2019
10                                                         Response to Interrog. 10].
       15. On October 4, 2016, The New Yorker              Disputed. This statement is
11
       published a cartoon featuring Kermit the Frog       hearsay only supported by
12     and Pepe the Frog, with the latter stating “Dude,   documents not produced
       being green is, like, the least of my problems      during fact discovery and
13
       right now.”                                         should not be considered on
14                                                         that basis.
15
                                                           Evidence:
16                                                         Fed. R. Civ. P. 37(c); Fed.
                                                           R. Evid. 801, 802.
17
       16. Mr. Furie attributes Pepe the Frog’s            Disputed. What Mr. Furie
18     popularity as an internet meme to “[r]andom         actually said was: “A. To
19     forces” and cannot explain the phenomenon of        the best of my knowledge, I
       the character becoming a meme.                      think in 2010 was when the
20                                                         meme phenomenon was
21                                                         kind of peaking for Pepe the
                                                           Frog. Q. How would you
22                                                         say he became a meme? A.
23                                                         Random forces. Q. Like
                                                           what random forces? Forces
24                                                         of nature? I’m not trying to
25                                                         be sarcastic. I just don’t
                                                           understand. A. No. I
26                                                         understand. I can’t answer
27
28                                             9
                                                      PLAINTIFF’S RESPONSE TO
                       DEFENDANTS’ STATEMENT OF ADDITIONAL UNDISPUTED FACTS
                                                  Case No. 2:18-cv-01830-MWF-JPR
 Case 2:18-cv-01830-MWF-JPR Document 108 Filed 04/22/19 Page 10 of 11 Page ID
                                  #:3759



                                                           the question. I’m not sure
 1                                                         when.”
 2
                                                           Evidence:
 3                                                         Infowars Opp. Ex. 16 (Dkt.
 4                                                         95-18) at 48:3-12.
     17. The U.S. Copyright Office notifies                Disputed. This statement is
 5   copyright applicants that a limitation of a claim     hearsay only supported by
 6   for copyright is necessary where “the work            documents not produced
     submitted for registration contains an                during fact discovery and
 7   appreciable amount of unclaimable material,”          should not be considered on
 8   including “material that was previously               that basis. In addition, the
     published.” It notes that “[d]erivative works         quotes that are included in
 9
     almost always contain unclaimable material            this statement of fact are
10   because, by definition, they are based on, or         incomplete and do not
     incorporate, material that has been previously        accurately represent the
11
     published, previously registered, is in the public    Copyright Office’s notice in
12   domain, or owned by a third party.”                   full.
13
                                                           Evidence:
14                                                         Fed. R. Civ. P. 37(c); Fed. R.
                                                           Evid. 801, 802.
15
     18. Depictions of “El Sapo Pepe” were                 Disputed. This statement is
16   available on the internet at least as early as 2002   hearsay only supported by
     on album covers for songs featuring the               documents not produced
17
     character.                                            during fact discovery and
18                                                         should not be considered on
19                                                         that basis. Further, none of
                                                           the referenced album covers
20                                                         refer to “El Sapo Pepe.”
21
                                                           Evidence:
22                                                         Fed. R. Civ. P. 37(c); Fed.
23                                                         R. Evid. 801, 802; Infowars
                                                           Opp. Ex. 18 (Dkt. 95-20).
24
25
26
27
28                                            10
                                                    PLAINTIFF’S RESPONSE TO
                     DEFENDANTS’ STATEMENT OF ADDITIONAL UNDISPUTED FACTS
                                                Case No. 2:18-cv-01830-MWF-JPR
 Case 2:18-cv-01830-MWF-JPR Document 108 Filed 04/22/19 Page 11 of 11 Page ID
                                  #:3760



 1   Dated: April 22, 2019                Respectfully submitted,
                                          By: /s/ Louis W. Tompros
 2
                                          Wilmer Cutler Pickering Hale and
 3                                        Dorr LLP
 4                                        Nancy Schroeder (SBN 280207)
                                          350 S. Grand Ave. Suite 2100
 5                                        Los Angeles, CA 90071
 6                                        Tel.: (213) 443-5300
                                          Fax: (213) 443-5400
 7                                        nancy.schroeder@wilmerhale.com
 8
                                          Louis W. Tompros (pro hac vice)
 9                                        Stephanie Lin (pro hac vice)
                                          60 State Street
10
                                          Boston, MA 02109
11                                        Tel.: (617) 526-6000
                                          Fax: (617) 526-5000
12
                                          louis.tompros@wilmerhale.com
13                                        stephanie.lin@wilmerhale.com
14                                        William C. Kinder (pro hac vice)
15                                        7 World Trade Center
                                          250 Greenwich Street
16                                        New York, New York 10007
17                                        Tel.: (212) 295-6509
                                          Fax: (212) 230-8888
18                                        will.kinder@wilmerhale.com
19
                                          Attorneys for Plaintiff
20
                                          MATT FURIE
21
22
23
24
25
26
27
28
                PLAINTIFF’S STATEMENT OF GENUINE DISPUTES OF MATERIAL FACT
                                                 Case No. 2:18-cv-01830-MWF-JPR
